DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kin-Wah Tong, Reg. No. 39,400 on 6/3/2022. 
  
Claims:

1. (Currently Amended) A method comprising: 
 	obtaining, by a processing system that includes at least one processor, a first port-in number for a first mobile device from a first mobile communications service provider, wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing, by the processing system, a social graph of communications between the first port-in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	identifying, by the processing system, a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider; and 
 	identifying, by the processing system, a potential fraud ring, based on the maximal subgraph.  

7. (Cancelled)

19. (Currently Amended) A device comprising: 
 	a processing system that includes at least one processor; and 
 	a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
 	obtaining a first port-in number for a first mobile device from a first mobile communications service provider, wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing a social graph of communications between the first port- in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider; and 
 	identifying a potential fraud ring, based on the maximal subgraph.
  

20. (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one Page 5PATENTAtty. Dkt. No. 2019-1132processor, cause the processing system to perform operations, 
 	the operations comprising: 
 	obtaining a first port-in number for a first mobile device from a first mobile communications service provider, wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing a social graph of communications between the first port-in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider; and 
 	identifying a potential fraud ring, based on the maximal subgraph.


Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s reason for allowance:
Regarding claim 1, the prior art of record Shao et al. (US 7,458,508 B1) discloses a method comprising: 
 	obtaining, by a processing system that includes at least one processor, 
a first number for a first mobile device, 
 		wherein the first number is known to be involved in fraudulent activity; 
constructing, by the processing system, a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices; 
 		identifying, by the processing system, a maximal subgraph of the social graph, wherein the maximal subgraph connects the first number and a subset of the plurality of other numbers
	that includes those of the plurality of other numbers for which a usage metric is below a predefined threshold for a defined period of time prior to the first number being ported into the first mobile communications service provider; and 
identifying, by the processing system, a potential fraud ring, based on the maximal subgraph.  
		The prior art of record Agarwal et al. (US 6,138,023) discloses a first port-in number from a first mobile communications service provider.
  	However, neither Shao et al. nor Agarwal et al. teaches or suggests or made obvious 
	obtaining, by a processing system that includes at least one processor, a first port-in number for a first mobile device from a first mobile communications service provider, 
 	wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing, by the processing system, a social graph of communications between the first port-in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	identifying, by the processing system, a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider.

Regarding claim 19, the prior art of record Shao et al. (US 7,458,508 B1) discloses a device comprising: 
a processing system that includes at least one processor; and 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
obtaining a first number for a first mobile device, 
wherein the first number is known to be involved in fraudulent activity; 
constructing a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices; 
identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which a usage metric is below a predefined threshold for a defined period of time prior to the first number being ported into the first mobile communications service provider; and 
identifying a potential fraud ring, based on the maximal subgraph.  
		The prior art of record Agarwal et al. (US 6,138,023) discloses a first port-in number from a first mobile communications service provider.
	 	However, neither Shao et al. nor Agarwal et al. teaches or suggests or made obvious 
	obtaining a first port-in number for a first mobile device from a first mobile communications service provider, 
 	wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing a social graph of communications between the first port- in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	 	identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider.

	Regarding claim 20, the prior art of record Shao et al. (US 7,458,508 B1) discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, 
cause the processing system to perform operations, 
the operations comprising: obtaining a first number for a first mobile device from a first mobile communications service provider, 
wherein the first number is known to be involved in fraudulent activity;  
constructing a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices; 
identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which a usage metric below a predefined threshold for a defined period of time prior to the first number being ported into the first mobile communications service provider; and 
identifying a potential fraud ring, based on the maximal subgraph.  
		The prior art of record Agarwal et al. (US 6,138,023) discloses a first port-in number from a first mobile communications service provider.
 		 However, neither Shao et al. nor Agarwal et al. teaches or suggests or made obvious 
	obtaining a first port-in number for a first mobile device from a first mobile communications service provider, 
 	wherein the first port-in number is assumed to be involved in fraudulent activity based on a usage metric for the first port-in number falling below a predefined threshold for a defined period of time prior to the first port-in number being ported into the first mobile communications service provider; 
 	constructing a social graph of communications between the first port-in number and a plurality of other numbers associated with a plurality of other communications devices, 
 	wherein the social graph comprises: 
 	a plurality of nodes, 
 	wherein each node of the plurality of nodes represents the first port-in number or one of the plurality of other numbers; and 
 	a plurality of edges, 
 	wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge; 
 	identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first port-in number and a subset of the plurality of other numbers that includes those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time prior to the first port-in number being ported into the first mobile communications service provider.
   
4. 	All the dependent claims are also allowed based on their dependency on claims 1 and 19-20.
  
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643